Order reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that the court erred in refusing to allow oral testimony to show that the deed was in fact intended to be a mortgage. Paragraph 6 of the complaint sufficiently states a cause of action to have the deed declared to be a mortgage. (See Pattison v. Pattison, 301 N. Y. 65.) All concur. (The order appealed from dismisses plaintiffs complaint and cancels the lis pendens, in an action to compel reconveyance.) Present — Taylor, P. J., Love, Vaughan, Kimball and Piper, JJ.